Citation Nr: 0929047	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  04-28 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a higher initial evaluation than the 40 
percent rating assigned, beginning on February 16, 1995, for 
intervertebral disc syndrome, L5-S1, status post laminectomy. 

2.  Entitlement to a higher initial evaluation than the 10 
percent assigned, beginning July 21, 2004, for peripheral 
neuropathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from July 1961 to June 1964.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for intervertebral disc 
syndrome, L5-S1, status post laminectomy, effective from 
February 16, 1995, and assigned a 40 percent disability 
evaluation from that date at the direction of a March 2004 
United States Court of Appeals for Veterans Claims (Court) 
Order vacating a September 2002 Board decision and approving 
a Joint Motion for Remand. 

The appeal also arises from a March 2005 RO decision granting 
a separate 10 percent evaluation for left lower extremity 
peripheral neuropathy and assigning a 10 percent evaluation 
for that disorder, effective from July 21, 2004.  

In June 2007 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is contained in the claims file.  The Board in 
October 2007 remanded the issues on appeal for additional 
development, and they now return for further review.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


REMAND

The Veteran's appeal for an increased rating for 
intervertebral disc syndrome, L5-S1, status post laminectomy, 
originates from a claim for service connection for that 
condition submitted in February 1995.  

The Board observes that, during the course of this appeal, 
the regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002, and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51,454 (Aug. 27, 2003).  Because the Veteran's 
appeal was pending at the time the applicable regulations 
were amended, he is entitled to consideration under the old 
criteria, and under both sets of the new regulations.  
However, because the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the Veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (where compensation is awarded pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).

Although the RO duly considered both the old and new rating 
criteria for disabilities of the spine in its Statement of 
the Case (SOC) and Supplemental SOC (SSOC) issued prior to 
the Board's October 2007 remand, , the Appeals Management 
Center (AMC), following that remand, addressed the claim, 
including by the Veterans Claims Assistance Act of 2000 
(VCAA) notice and development assistance letter issued in 
November 2007, only as a claim for increased rating, without 
consideration of prior rating criteria for disabilities of 
the spine.  The Board may bear some responsibility in that 
regard, as it styled the issue in its October 2007 remand as 
one for increased rating arising from a 2005 RO rating 
decision.  

Nonetheless, the AMC's actions caused the Veteran not to be 
advised in the November 2007 VCAA letter of appropriate 
rating criteria, and also resulted in a March 2009 SSOC not 
considering the claim based on the prior rating criteria.  
Hence, appropriate notice and development assistance pursuant 
to the VCAA and adjudicative process have not been fulfilled 
in this case prior to Board review.  An adverse finding by 
the Board on matters not considered by the RO (or AMC) based 
on statutes, regulations or analyses which were not 
considered by the RO (or AMC) raise an issue concerning 
whether the appellant's procedural rights to notice, to a 
hearing, and to submit evidence have been abridged.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

There is also the issue of substantial compliance with the 
Board's prior remand in October 2007.  Stegall v. West, 11 
Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 
(2008).  

The claim for a higher initial evaluation for left lower 
extremity peripheral neuropathy should also be reviewed, as 
prior rating criteria may apply, and the issue is 
inextricably intertwined with the intervertebral disc 
syndrome initial rating claim.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should again provide the Veteran with a 
VCAA letter, informing of the complete notice and 
duty-to-assist provisions as applicable to his 
claims here remanded.  The letter should advise 
him of the evidentiary bases to support his claims 
for higher initial ratings for intervertebral disc 
syndrome, L5-S1, status post laminectomy, and for 
a higher initial disability rating for peripheral 
neuropathy of the left lower extremity, including 
those evidentiary bases reflecting current and 
prior rating criteria for disabilities of the 
spine.  The letter should explain the relative 
roles of VA and the Veteran in obtaining evidence 
to support the claims.  The letter should ask the 
Veteran to submit any evidence he has, and inform 
him that it is ultimately his responsibility to 
see that pertinent evidence is received.


2.  Thereafter, and following any development 
indicated by obtained records, the RO should 
readjudicate the remanded claims de novo.  Staged 
ratings for both the intervertebral disc syndrome, 
L5-S1, status post laminectomy, and peripheral 
neuropathy of the left lower extremity should be 
considered for the entire rating period beginning 
from the effective date of service connection for 
each of these disorders, pursuant to Fenderson v. 
West, 12 Vet. App Vet. App. 119 (1999), and with 
consideration of both the previous and the amended 
rating criteria, as discussed in the narrative 
above in this remand.  If the benefits sought by 
the remanded claims are not granted to the 
Veteran's satisfaction, he and his representative 
should be provided with an SSOC and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

